Citation Nr: 0715401	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  00-03 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of left knee injury, currently evaluated as 20 
percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right knee.

3.  Entitlement to service connection for a sinus disorder.

4.  Entitlement to service connection for anemia.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The appellant had active military service from February 1946 
to January 1947 and from August 1950 to January 1952.

The appellant also had periods of service from December 1947 
to February 1948 and from December 1955 to May 1957.  He 
received an undesirable discharge in February 1948 due to 
fraudulent enlistment and received an undesirable discharge 
in May 1957 due to willful and persistent misconduct.  An 
August 1957 administrative decision by the RO concluded the 
appellant's May 1957 discharge was under dishonorable 
conditions.  A May 1994 administrative decision by the RO 
concluded the appellant's February 1948 discharge was under 
dishonorable conditions.  Therefore, the appellant is not 
entitled to VA benefits based on either of these periods of 
service.

Although not listed as a separate issue, an August 1996 Board 
decision concluded the appellant's discharge in February 1948 
was dishonorable, and he was not eligible for VA benefits 
based on that period of service.  The Board noted the May 
1994 administrative decision and the appellant's arguments.  
No appeal was taken from the August 1996 Board decision.  
Therefore, the determination as to the character of the 
appellant's 1948 discharge is final.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

This appeal comes before the Board in first part from a 
December 1998 rating decision which granted a 20 percent 
rating for the appellant's service-connected left knee 
injury; granted secondary service connection for arthritis of 
the right knee, with assignment of a 10 percent rating; and 
denied service connection for a sinus disorder.  A NOD was 
filed in February 1999.  A Statement of the Case was issued 
to the appellant in February 2000, and he filed a substantive 
appeal later that month. A July 2001 Board decision denied a 
disability rating greater than 20 percent for the left knee 
condition, granted a separate 10 percent rating for left knee 
arthritis, denied a disability rating greater than 10 percent 
for right knee arthritis, and denied service connection for a 
sinus disorder.  The appellant appealed the 2001 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an October 2002 Order, the Court vacated 
the Board's July 2001 decision in accordance with a Joint 
Motion for Remand, and the issues, with one exception, were 
returned to the Board for further development and 
adjudication.  The appeal as to the grant of a separate 10 
percent rating for arthritis of the left knee was dismissed.  
In August 2003, the Board remanded the remaining issues of a 
disability rating greater than 20 percent for the left knee 
condition, a disability rating greater than 10 percent for 
right knee arthritis, and service connection for a sinus 
disorder.

This appeal comes before the Board in second part from an 
October 2002 rating decision which denied reopening of the 
claim for service connection for a psychiatric disorder and 
PTSD and denied the claim for service connection for anemia.  
A NOD was filed in October 2002.  A Statement of the Case was 
issued to the appellant in January 2004, and he filed a 
substantive appeal later that month.

In April 2004, a video conference hearing was held before the 
undersigned Acting Veterans Law Judge.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder and PTSD is 
being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Postoperative residuals of a left knee injury are 
manifested by not more than moderate instability and 
subluxation, degenerative changes, and slight but painful 
limitation of motion.

2.  For the entire period under consideration, the right knee 
disability has been manifested by arthritis and slight 
limitation of motion.

3.  The x-ray evidence shows the veteran's left knee 
disability requires the assignment of a separate rating for 
arthritis.

4.  A sinus disorder is not shown to have been manifested 
during either of the appellant's periods of honorable 
military service.

5.  Anemia is not shown to have been manifested during either 
of the appellant's periods of honorable military service.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for postoperative residuals of a left knee injury, 
with degenerative joint disease, based on instability are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. Part 4, Diagnostic Code 5257 (2006).

2.  The schedular criteria for an evaluation in excess of 10 
percent for arthritis of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. Part 4, Diagnostic Codes 5003, 5010 (2006).

3.  The criteria for the assignment of a separate 10 percent 
rating for a left knee disability due to arthritis and 
painful motion are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. Part 4, Diagnostic 
Codes 5003, 5010 (2006); Lichtenfels v. Derwinski, 1 Vet. 
App. 484 (1991), Hicks v. Brown, 8 Vet. App. 417 (1995); VA 
O.G.C. Prec. Op. No. 23-97 (July 1, 1997), VA O.G.C. Prec. 
Op. No. 9-98 (August 14, 1998).

4.  A sinus disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 101(2), 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.12(d)(4), 3.303(d) (2006).

5.  Anemia was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 101(2), 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.12(d)(4), 
3.303(d) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in August 2002, 
December 2003, and March 2005 fulfills the provisions of 38 
U.S.C.A. § 5103(a).  In a letter dated March 2006 the RO 
provided notice of the type of evidence necessary to 
establish a disability rating or effective dates for the 
disabilities on appeal.  The claims were thereafter 
readjudicated in the October 2006 supplemental statements of 
the case.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded VA 
examinations, the veteran provided testimony at an April 2004 
Board video conference hearing, and there is no pertinent 
evidence which is not currently part of the claims file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims.



II.  Increased evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991); however, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, consideration is warranted to address whether 
any further increase in the schedular evaluations for knee 
disablement is warranted on the basis of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  These regulations provide that the rating for a 
musculoskeletal disorder based on limitation of motion should 
reflect functional limitation that is due to pain, as 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  Id.  When assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).



Background

The appellant contends that his postoperative residuals of a 
left knee injury and his right knee arthritis are more 
severely disabling than currently rated, thereby warranting 
higher ratings.

VA medical records show occasional treatment for left knee 
problems between 1988 and 1998 and examinations for 
evaluation of the left knee in June 1993 and November 1998.  
At the June 1993 examination, the appellant complained of 
almost constant left knee stiffness.  Examination showed no 
obvious left knee stiffness or deformity, with the exception 
of a slight patella displacement laterally.  There was no 
evidence of subluxation or lateral instability.  An x-ray of 
the knee revealed mild degenerative arthritis in the medial 
compartment.  The diagnosis was posttraumatic degenerative 
joint disease of the left knee.  In May 1995, the appellant 
reported that he experienced locking in his knees that 
prevented him from performing his job as a security officer.  
A November 1995 notation indicated mild medial/lateral 
instability in the knees, which was greater on the left.  In 
February 1997, he complained of long standing problems with 
pain, locking, and giving way in his knees.  Records dated in 
November 1997 and January 1998 described severe arthritis in 
the knees, while evaluation in January 1998 revealed a 
negative drawer sign and stable medial/lateral collateral 
ligaments in the knees.  An August 1998 record reported 
negative anterior/posterior drawer signs in the knees.  There 
was a complaint of locking, pain, and stiffness in the left 
knee in October 1998.

At the November 1998 VA joints examination, it was noted that 
the appellant had sustained a left knee injury in a 1946 
motor vehicle accident, which had resulted in a history of 
edema and arthrotomy several years later.  He reported that 
he wore a left knee brace.  He described constant pain and 
stiffness in both knees that was worse with weather changes 
as well as with prolonged exertion, standing, or sitting. He 
used a "tri-cane" to walk and had difficulty getting in and 
out of the chair and onto the examining table, secondary to 
both knees.  Examination revealed that flexion and extension 
in the left knee were to 90 and 0 degrees, respectively, and 
that a brace was worn on the knee.  The examiner noted mild 
peripheral edema, 1+ and 2+ pulses, and 3/5 strength 
bilaterally in the lower extremities.  The diagnoses included 
arthritis of the knees.

A statement from a VA physician received in August 2001 
indicated the veteran was a patient and had a diagnosis of 
moderately severe arthritis of both knees.  It was noted that 
his work responsibilities should be restricted to minimal 
amounts of standing and walking to limit pain and to limit 
the progress of the disease.

At an October 2001 VA examination, the veteran reported 
regular and constant pain in both knees.  He indicated having 
surgery on his left knee, but was not sure what it was for or 
when it was done.  He wore bilateral knee braces and used a 
cane to walk.  

The examination showed a well healed surgical scar on the 
left knee.  There was no edema, no effusion, and no redness 
or warmth.  He had range of motion from 10 degrees to 100 
degrees with crepitus on both flexion and extension.  There 
was no ligamental instability that the examiner could 
appreciate.  

Examination of the right knee revealed range of motion from 0 
to 110 degrees with crepitus on both flexion and extension.  
Again, there was no ligamental instability.  There was no 
evidence of inflammatory arthritis in the knee.  The examiner 
diagnosed osteoarthritis of the right knee.

At his April 2004 Board video conference hearing, the veteran 
testified that he had left knee problems and the joint almost 
goes out.  A brace was sometimes worn on each knee, on and 
off and that the knees felt stiff.  He took medication for 
the pain.  The veteran's spouse reported the veteran's knees 
were weak or appeared weak.  

At a September 2005 VA examination, it was noted the veteran 
wore bilateral knee braces and had range of motion from 10 
degrees of extension to 110 degrees of flexion with mild pain 
at end ranges with minimal crepitus on both flexion and 
extension.  X-rays indicated chondrocalcinosis of both knees; 
mild patellofemoral joint space narrowing; and mild medial 
joint space narrowing, left greater than right.  The 
diagnosis was bilateral knee osteoarthritis with significant 
functional limitation and flare-ups with a component of 
weakness, pain, and fatigability.

VA treatment records dated October 1998 to May 2006 show a 
history of left knee pain, but the need for an operation was 
not indicated.  The veteran was treated with Naproxen.  A 
November 2004 orthopedic consult showed the veteran with 
subjective complaints of left knee locking and giving way; 
and wearing a brace.  Range of motion was 0 degrees of 
extension to 125 degrees of flexion.  There was no medial 
lateral instability and no anterior posterior instability.  
There was a little bit of tenderness along the medial joint 
line, but no effusion.  X-ray indicated early degenerative 
changes involving the medial compartment, but the changes 
were not severe and an operative procedure was not needed.  

A.  Residuals of left knee injury

A December 1998 rating decision granted a 20 percent 
evaluation under Diagnostic Codes 5010-5257 for moderate 
instability of the left knee, effective October 17, 1996.

The veteran's postoperative residuals of left knee injury has 
been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

It is neither contended nor shown that the veteran's service-
connected disabilities involve ankylosis of the knees 
(Diagnostic Code 5256), dislocated semilunar cartilage 
(Diagnostic Code 5258), or removal of semilunar cartilage 
(Diagnostic Code 5259).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 20 percent 
evaluation is warranted for moderate recurrent subluxation or 
lateral instability.  A 30 percent evaluation is warranted 
for severe recurrent subluxation or lateral instability.



Analysis

Generally speaking, when a service-connected knee disability 
is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, other 
factors, such as limitation of motion or pain with use, are 
not to be considered when evaluating the disability.  Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996) (when disability is rated 
under Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 do not apply).

Based on the medical evidence on file, the Board finds that 
the preponderance of the evidence is against an increased 
evaluation for the left knee under Diagnostic Code 5257.  The 
October 2001 VA examination showed no ligamental instability 
that the examiner could appreciate.  A November 2004 VA 
orthopedic consult showed the veteran with subjective 
complaints of left knee locking and giving way; and wearing a 
brace.  Range of motion was 0 degrees of extension to 125 
degrees of flexion.  There was no medial lateral instability 
and no anterior posterior instability.  The September 2005 VA 
examination did not show findings of severe subluxation or 
lateral instability.  

Therefore, the Board concludes that, despite the veteran's 
use of a brace, there is no evidence that the veteran's left 
knee is manifested by severe recurrent subluxation or lateral 
instability, or that it causes more than moderate overall 
left knee impairment which would warrant an evaluation in 
excess of 20 percent under Diagnostic Code 5257.  Therefore, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

B.  Knee arthritis

Service connection was granted for arthritis of the right 
knee by the December 1998 rating decision, and a 10 percent 
rating was assigned under Diagnostic Codes 5010-5003 from 
October 17, 1996.  As noted above, the appeal as to the grant 
of a separate 10 percent rating for arthritis of the left 
knee was dismissed.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

In the absence of limitation of motion, a 10 percent 
evaluation is assigned where x-ray evidence shows involvement 
of 2 or more major joints or 2 or more minor joint groups.  
And, a 20 percent evaluation is granted where x-ray evidence 
shows involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).  However, the 20 and 10 percent ratings based on x- 
ray findings, above, will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  See C.F.R. § 4.71a, Diagnostic Code 5003, Note 
(2).

The normal range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees, a 20 
percent rating is warranted where flexion is limited to 30 
degrees, and a 30 percent rating is appropriate where flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

A 10 percent rating is also appropriate where extension of 
the leg is limited to 10 degrees, a 20 percent rating is 
warranted for extension limited to 15 degrees, and a 30 
percent rating is warranted for extension limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

VA General Counsel has held that knee arthritis and 
instability may be rated separately under Diagnostic Codes 
5003 and 5257, while cautioning that any such separate rating 
must be based on additional disabling symptomatology.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-
98, 63 Fed. Reg. 56,704 (1998).  

Under Diagnostic Code 5257, a 10 percent evaluation is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation is appropriate for severe subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Under Diagnostic Code 5256 higher evaluations are warranted 
for varying degrees of ankylosis.  In this case, however, 
there is no objective evidence that either knee is ankylosed.

Analysis

After reviewing the evidence, the Board has determined that 
the limitation of motion demonstrated in the appellant's 
right knee is no more than mild.  The September 2005 VA 
examination showed extension is to 10 degrees and flexion is 
to 110 degrees bilaterally.  As well, the evidence does not 
show involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
Therefore, the Board is unable to identify a basis to grant a 
rating greater than 10 percent, under Diagnostic Codes 5260, 
5261 or 5003-5010, for arthritis of the right knee.

Notwithstanding the appellant's complaints of bilateral knee 
pain, the Board finds that such pain has not resulted in 
functional impairment in excess of that contemplated in the 
10 percent evaluations already assigned.  Hence, a higher 
disability rating based on functional impairment under DeLuca 
is not warranted for the right knee.

The Board has considered whether a separate evaluation may be 
assigned for disability in the appellant's right knee under 
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997) or VAOPGCREC 9-
98, 63 Fed. Reg. 56,704 (1998).  However, the clinical 
findings show stable medial/lateral collateral ligaments in 
the right knee and negative anterior/posterior drawer signs, 
and there was no instability noted in the knee at the 
November 1998, October 2001, or September 2005 VA 
examinations.  Thus, the Board finds that the right knee does 
not have instability that would permit the assignment of a 
separate rating under Diagnostic Code 5257.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered. Inasmuch as the appellant was granted service 
connection and assigned a 10 percent evaluation for his 
arthritis of the knee by the December 1998 rating decision, 
and his current appeal was based on that rating, the Board 
must consider staged ratings under Fenderson.  There has been 
no evidence presented to show that the appellant has ever had 
more than mild limitation of motion in the right knee.  Thus, 
the Board finds that staged ratings are not required in this 
case, and that 10 percent is the most appropriate evaluation 
for the appellant's arthritis of his right knee.

With respect of the left knee, the Board must consider 
whether a separate evaluation may be assigned for disability 
in the appellant's left knee under VA O.G.C. Prec. Op. No. 
23-97 or VA O.G.C. Prec. Op. No. 9-98 and the decisions by 
the Court in Lichtenfels and Hicks.

Under the provision of VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997), when a veteran with knee disability rated for 
instability also has arthritis and limitation of motion in 
the knee to at least the noncompensable degree, then a 
separate rating could be assigned for the arthritis and 
limitation of motion under Diagnostic Codes 5003, 5260, and 
5261.  A subsequent GC opinion, VA O.G.C. Prec. Op. No. 9-98 
(August 14, 1998), indicated in a footnote that "[a] separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59..." under the 
holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

In Lichtenfels, the Court held that "[r]ead together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 thus state that 
painful motion of a major joint or groups of joints caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion.  Id. at 488; see also Hicks v. Brown, 8 
Vet. App. 417, 420-21 (1995).

In this instance, flexion in the appellant's left knee does 
not meet the noncompensable level of flexion limitation (60 
degrees) under Diagnostic Code 5260, nor is the 
noncompensable level of extension limitation (5 degrees) 
shown in the left knee, because extension is shown to be full 
in November 2004 VA records.  Under VA O.G.C. Prec. Op. No. 
23-97, if the veteran does not at least meet the criteria for 
a zero percent rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261, there is no additional disability for 
which a rating may be assigned.  Cf. Degmetich v. Brown, 104 
F. 3d 1328, 1331 (Fed. Cir. 1997).  Because the appellant 
does not have limitation of motion in the left knee that 
meets the noncompensable level under Diagnostic Code 5260 or 
Diagnostic Code 5261, a separate disability evaluation is not 
warranted for the arthritis and limitation of motion in the 
appellant's left knee under VA O.G.C. Prec. Op. No. 23-97.

However, as there is x-ray evidence of arthritis in the 
appellant's left knee, and he experiences painful motion, the 
Board finds that he is entitled to a separate evaluation 
based on arthritis and limitation of motion in the left knee 
under VA O.G.C. Prec. Op. No. 9-98 and Lichtenfels and Hicks.  
Because there is arthritis in the left knee and the pain is 
elicited with motion, the Board finds that the evidence 
demonstrates that a separate 10 percent rating is warranted 
for the arthritis and painful motion in the left knee.  
Absent evidence of greater limitation of motion in the left 
knee, a rating over 10 percent is not warranted for the 
arthritis and limitation of motion in the left knee.

III.  Service connection

As noted above, in an August 1957 decision, the VA evaluated 
the appellant's personnel records from his period of service 
from December 1955 to May 1957 and determined that his 
undesirable discharge in May 1957 had been due to willful and 
persistent misconduct, and, therefore, under the provisions 
of 38 C.F.R. § 3.12(d)(4), was considered to have been issued 
under dishonorable condition.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131. Regulations also provide 
that service connection may be established where all the 
evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

If the former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  (38 U.S.C.A. § 101(2)).  A 
discharge under honorable conditions is binding on the 
Department of Veterans Affairs as to character of discharge.  
38 C.F.R. § 3.12(a).

A discharge or release because of willful and persistent 
misconduct is considered to have been issued under 
dishonorable conditions.  This includes a discharge under 
other than honorable conditions, if it is determined that it 
was issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious.  38 C.F.R. § 
3.12(d)(4).

Service is valid unless the enlistment is voided by the 
service department.  Where an enlistment is voided by the 
service department because the person did not have legal 
capacity to contract for a reason other than minority (as in 
the case of an insane person) or because the enlistment was 
prohibited by statute (a deserter or person convicted of a 
felony), benefits may not be paid based on that service even 
though a disability was incurred during such service.  An 
undesirable discharge by reason of the fraudulent enlistment 
voids the enlistment from the beginning.  38 C.F.R. § 
3.14(b).

A.  A sinus disorder

The appellant contends that he has a sinus disorder that 
originated in service.  He indicated in his May 1997 claim 
(VA Form 21-4138) and in his January 1997 notice of 
disagreement (NOD) that his sinus problems were initially 
manifested and treated in 1951, and were later treated in 
1955-56.

Review of the appellant's service medical records reveals 
that the initial treatment for any sinus condition was in 
1956.  There is no evidence of any sinus problems during the 
appellant's period of military service from August 1950 to 
January 1952.

At the November 1998 VA joints examination, the appellant 
gave a history of sinus congestion and drainage since the 
l950s.  He reported that he experienced repeated episodes of 
sinusitis, drainage of his sinuses with resulting sore throat 
and upset stomach, and occasional swelling that involved 
mostly the maxillary sinuses that was very discomforting.  He 
stated that he used antibiotics and decongestants.  A 
diagnosis of recurrent sinus congestion with sinus drainage 
and sinusitis mostly involving the maxillary sinuses was 
reported.

At a November 1998 VA sinus examination, the appellant 
provided a history of chronic sinusitis and nasal obstruction 
with recurrent infection, with symptoms dating back to 1956 
when he was on duty in a high altitude area and was treated 
for sinus pain and a severe sinus infection.  He indicated 
that he had been treated with antibiotics as recently as the 
year before and used nasal sprays and decongestants daily.  
He stated that he had never had any sinus surgery and does 
not have any speech-impairment, but experiences nasal 
obstruction, postnasal drainage, frontal headaches 
bilaterally, and allergic rhinitis symptoms, all of which 
affect him constantly.  Physical examination by anterior 
rhinoscopy revealed enlarged inferior and middle turbinates 
with no polyps and no pus or crusting visible.  The diagnoses 
were allergic rhinitis, turbinate hypertrophy, and chronic 
sinusitis.

In an Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA) (VA Form 21-4142) 
received in February 1999, the veteran stated he was first 
treated for chronic sinusitis-rhinitis by the Army in 1950-51 
and was discharged from the hospital in 1952.  He indicated 
his second treatment was in 1955-56.  He indicated that the 
civilian doctors who have treated him have died without him 
having a copy of their records.

In a statement received in August 2003, the veteran indicated 
that while at Fort Benning, Georgia, in 1950 he was treated 
by an Army doctor for chronic sinusitis-rhinitis.  He noted 
that after arriving in Germany in 1951, he was treated by 
Army medics and was not receiving relief so he got treatment 
from a German doctor.

VA treatment records dated in October 2002 indicate that the 
veteran was seen for complaints of "sinus" in which he 
described drainage down the back of his throat.  The 
examination showed tympanic membranes were clear; there was 
no redness, and no post nasal drip.  Probable viral upper 
respiratory infection was diagnosed.

At his April 2004 Board video conference hearing, the veteran 
testified that his first treatment for his sinus problem was 
at Fort Benning in 1950 in which a doctor took a needle and 
went into his sinus cavity and flushed it out and put 
antibiotics in it.  The veteran was also given Benadryl.  The 
veteran stated he did not receive any further treatment for 
his sinus problems.  The veteran indicated that his sinuses 
flare when he got around certain irritants.  He stated he 
received treatment in approximately 1989, but that doctor 
passed away and he was not able to obtain those medical 
records.  The veteran testified that he usually just treats 
his sinus problems with over the counter medications.  

Analysis

The evidence shows that the appellant currently has a sinus 
disorder.  However, the clinical findings reveal that the 
initial manifestation was in 1956, which was after the 
appellant's two periods of honorable service (February 1946 
to January 1947 and August 1950 to January 1952).  Although 
the initial manifestation of the appellant's sinus disability 
occurred while he was in the military (1956), that period of 
service (December 1955 to May 1957) was terminated by an 
undesirable discharge due to willful and persistent 
misconduct which is considered to have been issued under 
dishonorable conditions.  Therefore, compensation is not 
payable because the discharge from the period of service on 
which the claim is based is characterized as dishonorable.  
Absent medical evidence that establishes the current sinus 
disability is traceable to symptoms manifested during a 
period of service that was terminated by discharge or release 
under conditions other than dishonorable, the Board is unable 
to identify a basis to grant service connection for a sinus 
disorder.

B.  Anemia

Service medical records for his periods of honorable service 
are negative for complaints, treatment, or diagnosis of 
anemia.  

A VA treatment record dated October 1948 indicates the 
veteran was diagnosed with sickle cell anemia and was treated 
with improvement.  

VA treatment records indicate the veteran has been taking 
iron supplements since 2001 and had a diagnosis of anemia.  

At his April 2004 Board video conference hearing, the veteran 
testified that he was diagnosed with anemia in 1949 and was 
given iron supplements while in service for his anemia.  
After service he received blood transfusions in 1948 or 1949.  
The veteran testified that sometimes he had dizzy spells from 
his anemia.  The veteran indicated he first started having 
anemia problems in his first year of service and he was put 
on iron tablets.  

Analysis

Although the veteran was diagnosed and treated for sickle 
cell anemia by the VA between his periods of service in 1948, 
service medical records are negative for complaints, 
treatment, or diagnosis of anemia during the veteran's period 
of honorable service from February 1946 to January 1947 and 
from August 1950 to January 1952.  

Subsequent medical records do not show a diagnosis or 
treatment for anemia until 2001, approximately 49 years after 
separation from the veteran's second period of active duty 
service.

Moreover, the evidence of a nexus or link between service and 
the veteran's anemia is limited to his own statements.  This 
is not competent evidence since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Specifically, where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence relating the veteran's anemia to active 
service, he is not entitled to service connection.


ORDER

An evaluation in excess of 20 percent for postoperative 
residuals of left knee injury is denied.

An initial evaluation in excess of 10 percent for arthritis 
of the right knee is denied.

A separate 10 percent rating is granted for arthritis and 
painful motion in the left knee, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to service connection for a sinus disorder is 
denied.

Entitlement to service connection for anemia is denied.


REMAND

A review of record does not show that the veteran was 
properly notified as required under 38 U.S.C.A. § 5103, and 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Kent 
holds that the legislative intent of 38 U.S.C.A. § 5103 is to 
provide claimants a meaningful opportunity to participate in 
the adjudication of claims.  Hence, in a claim to reopen it 
is vital to explain with particularity what specific evidence 
would constitute new and material evidence in the context of 
the prior final rating decision. 

Here, while the veteran was provided notice of the need to 
submit new and material evidence, and while he was provided 
notice of the appropriate legal definition of new and 
material evidence, the generic notice provided is 
insufficient under Kent.  Rather, the record must show that 
the appellant was provided pertinent notice under 38 U.S.C.A. 
§ 5103 which describes what evidence is necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In this case, there is no evidence that the 
RO looked at the bases for the denial in the August 1996 
Board decision and then provided the veteran a specifically 
tailored notice which addressed that August 
1996 decision.  Accordingly, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to Kent, the RO is to 
provide the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that explains the 
specific information or specific evidence 
needed to reopen the claim based on the 
new and material standard.   

2.  After undertaking any other 
development deemed appropriate, the RO 
must readjudicate the issue on appeal, 
taking into account the entire record.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


